DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 11 May 2022 has been considered and entered. Accordingly, claims 1 and 21-28 are pending in this application. Claim 1 has been amended; claims 2-20 are cancelled; and claims 21-28 are newly added.

Claim Objections
Claims 1, 23, and 26 are objected to because of the following informalities:  
In claim 1, line 15, “data segment of the second database” should read “the data segment of the second database”.  
Appropriate correction is required.
In claim 23, line 13, “data segment of the second database” should read “the data segment of the second database”.  
Appropriate correction is required.
In claim 26, line 14, “data segment of the second database” should read “the data segment of the second database”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The specification covers both statutory and non-statutory (i.e. signal) embodiments.
Claim 23 discloses “A computer program product (CPP) comprising: a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations”. According to the specification [para. 0133, 0134], “The computer program product may include a computer readable storage medium ( or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present disclosure”, “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing”. Specification further discloses the computer readable storage medium which is not the medium being claimed in the instant application. There is no definition of “a set of storage device(s)” in the instant application. While paragraph provides an open-ended description of a storage medium this is not what is claimed. None of the listed storage devices are defined. Thus, for instance, an electronic storage device can be construed to be a signal. As such, a storage device may be a transitory medium.
Subject Matter Eligibility of Computer Readable Media 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 

The USPTO recognizes that applicants may have claims directed to computer readablemedia that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101as covering both non-statutory subject matter and statutory subject matter. In an effortto assist the patent community in overcoming a rejection or potential rejection under 
35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claimdrawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutoryembodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. 

The computer-executable instructions per se embodies functional descriptive material, is a sequence or instructions merely capable of being executed by a computer machine to realize its functionality, it is not a process, nor a device, cannot be embodied in a machine without a non-transitory computer-readable medium; and then a computer-readable medium thereof could be broadly interpreted to include medium such as carrier wave distributed over a network. As per the Kappos memo, the only proper recourse for open ended and non-correlated definitions is to amend the medium to be non-transitory. So, It is suggested an amendment to the claims 23-25 to recite, “A computer program product (CPP) comprising: one or more non-transitory computer readable storage medium; and computer code stored collectively on the one or more non-transitory computer readable storage medium, with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations”.
The remaining claims are rejected for fully incorporating the deficiencies of the base claim from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the first database” in line 4; “the first database” in line 8; “the second database data” in line 11; “the second database” in line 15; “the first data segments” in line 17; and “the second data segments” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the form of a hash value" in line 2-3 and “the form of a hash value” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites the limitation "the first database" in line 7-8; “the first database” in line 9; “the second database data” in line 11-12; “the second database” in line 13; “the first data segments” in line 15; and “the second data segments” in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the form of a hash value" in line 2-3 and “the form of a hash value” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 26 recites the limitation "the first database" in line 8-9; “the first database” in line 10; “the second database data” in line 12-13; “the second database” in line 14; “the first data segments” in line 16; and “the second data segments” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the form of a hash value" in line 2-3 and “the form of a hash value” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
The remaining claims are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (previously presented) (US 7,680,833 B1) hereinafter Cole, in view of Ben-Dyke et al. (US 2006/0106832 A1) hereinafter Ben-Dyke. 
As to claim 1, Cole discloses a computer-implemented method (CIM) comprising: obtaining, by one or more processors (Col. 8 line 11-14), a first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database (Col. 4 line 43-49, the first step in the method is to pull all the structure data for a first database, 110, i.e. obtaining, by one or more processors, a first tree structure. In other words, the names and attributes of all of the objects in the database, i.e. data segment of the first database, are retrieved. The objects (and corresponding attributes) are selected in parent-child order and a tree structure, i.e. a first tree structure, corresponding to the database, is generated, 120, with the database as the top node in the structure. Thus, the first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database.), 
obtaining, by one or more processors (Col. 8 line 11-14), a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data (Col. 4 line 15-17, “it is often desirable to be able to determine whether there are any differences between the structures of a first database and a second database.”. Col. 5 line 25-31, “After the tree structure corresponding to the first database has been generated and CRC values have been calculated and associated with the nodes of the tree structure, this part of the process is repeated for the second database, 140, 150, 160. Thus, there are two tree structures: one corresponding to the first database; and the other corresponding to the second database”. Therefore, the system repeats the obtaining steps for second database same as first database in which a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data.), 
Cole does not explicitly disclose with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node; with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node; and determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes.  
However, in the same filed of endeavor, Ben-Dyke discloses with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node; with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node (Fig. 10e, Para. 59, “It is however possible to have such identical tuples and therefore a frequency or number of instance value may be used with the patterns at the root node”. Para. 121, FIG. 10e is a diagram illustrating the tree structure of a tuple in the data set of a table and showing the pattern and its frequency at each node, i.e. each given node of the first plurality of nodes indicating an update frequency, of the tuple. Para. 135, “The leaf nodes 121-124 are terminal nodes in the tree structure representation of the table and, as such, the patterns at the leaf nodes do not point to other values but instead contain the actual field values for the data set of the table. These leaf node patterns are identified by an address and consist of a field value and a frequency indicating how many times the field value occurs in the data set of the table.”. Para. 194, “The tree structure for the first data set 1550 and the second data set 1560 may contain different nodes and patterns as reflected by the other nodes for which data is not included in FIG. 15b.”.  Thus, each node of the tree structure indicates an update frequency of the data segment of the databases.); and 

determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes (Fig. 2-3, 10e-g, Para. 68, “A first sub-pattern, in this example the left sub-pattern in a binary tree representation, is compared 303 with existing patterns to determine if it is new. The comparison process for the subordinate pattern returns a frequency value indicating how many times the sub-pattern has already been identified in the table in one embodiment of the present invention. A frequency of 1, in one embodiment of the present invention, indicates that this is the first time that the sub-pattern has been encountered and, therefore, it is new. A frequency greater than 1 indicates that the sub-pattern is not new.”. Para. 90, “The binary trees may then be manipulated in a manner where the leaves and branches of the binary tree are reorganized in order to facilitate a comparison of the binary trees for the table. Patterns may be found as follows: in the field value shown at a leaf of the binary tree-a leaf pattern”. Fig. 10e-g shows update frequencies for each node of the tree. Thus, the system compares the update frequencies of two different nodes to identify the difference using the node patterns.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cole such that the frequency value of Ben-Dyke can be used as the CRC value of Cole to identify the difference between nodes as suggested by Ben-Dyke (Para. 68). One of the ordinary skills in the art would have motivated to make this modification in order to reduce the number of search operations for patterns based on subordinate pattern pairs by comparing the determined frequency values such that duplicate entries can be deleted as suggested by Ben-Dyke (Para. 67; 78).

As to claim 23, Cole discloses a computer program product (CPP) comprising: a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform at least the following operations (Col. 8 line 11-14): obtaining, by one or more processors, a first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database (Col. 4 line 43-49, the first step in the method is to pull all the structure data for a first database, 110, i.e. obtaining, by one or more processors, a first tree structure. In other words, the names and attributes of all of the objects in the database, i.e. data segment of the first database, are retrieved. The objects (and corresponding attributes) are selected in parent-child order and a tree structure, i.e. a first tree structure, corresponding to the database, is generated, 120, with the database as the top node in the structure. Thus, the first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database.), 
obtaining, by one or more processors (Col. 8 line 11-14), a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data (Col. 4 line 15-17, “it is often desirable to be able to determine whether there are any differences between the structures of a first database and a second database.”. Col. 5 line 25-31, “After the tree structure corresponding to the first database has been generated and CRC values have been calculated and associated with the nodes of the tree structure, this part of the process is repeated for the second database, 140, 150, 160. Thus, there are two tree structures: one corresponding to the first database; and the other corresponding to the second database”. Therefore, the system repeats the obtaining steps for second database same as first database in which a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data.). 
Cole does not explicitly disclose with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node, with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node, and determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes.  
However, in the same filed of endeavor, Ben-Dyke discloses with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node, with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node (Fig. 10e, Para. 59, “It is however possible to have such identical tuples and therefore a frequency or number of instance value may be used with the patterns at the root node”. Para. 121, FIG. 10e is a diagram illustrating the tree structure of a tuple in the data set of a table and showing the pattern and its frequency at each node, i.e. each given node of the first plurality of nodes indicating an update frequency, of the tuple. Para. 135, “The leaf nodes 121-124 are terminal nodes in the tree structure representation of the table and, as such, the patterns at the leaf nodes do not point to other values but instead contain the actual field values for the data set of the table. These leaf node patterns are identified by an address and consist of a field value and a frequency indicating how many times the field value occurs in the data set of the table.”. Para. 194, “The tree structure for the first data set 1550 and the second data set 1560 may contain different nodes and patterns as reflected by the other nodes for which data is not included in FIG. 15b.”.  Thus, each node of the tree structure indicates an update frequency of the data segment of the databases.); and 
determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes (Fig. 2-3, 10e-g, Para. 68, “A first sub-pattern, in this example the left sub-pattern in a binary tree representation, is compared 303 with existing patterns to determine if it is new. The comparison process for the subordinate pattern returns a frequency value indicating how many times the sub-pattern has already been identified in the table in one embodiment of the present invention. A frequency of 1, in one embodiment of the present invention, indicates that this is the first time that the sub-pattern has been encountered and, therefore, it is new. A frequency greater than 1 indicates that the sub-pattern is not new.”. Para. 90, “The binary trees may then be manipulated in a manner where the leaves and branches of the binary tree are reorganized in order to facilitate a comparison of the binary trees for the table. Patterns may be found as follows: in the field value shown at a leaf of the binary tree-a leaf pattern”. Fig. 10e-g shows update frequencies for each node of the tree. Thus, the system compares the update frequencies of two different nodes to identify the difference using the node patterns.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cole such that the frequency value of Ben-Dyke can be used as the CRC value of Cole to identify the difference between nodes as suggested by Ben-Dyke (Para. 68). One of the ordinary skills in the art would have motivated to make this modification in order to reduce the number of search operations for patterns based on subordinate pattern pairs by comparing the determined frequency values such that duplicate entries can be deleted as suggested by Ben-Dyke (Para. 67; 78).


As to claim 26, Cole discloses a computer system (CS) comprising: a processor(s) set; a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations (Col. 8 line 11-14): obtaining, by one or more processors, a first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database (Col. 4 line 43-49, the first step in the method is to pull all the structure data for a first database, 110, i.e. obtaining, by one or more processors, a first tree structure. In other words, the names and attributes of all of the objects in the database, i.e. data segment of the first database, are retrieved. The objects (and corresponding attributes) are selected in parent-child order and a tree structure, i.e. a first tree structure, corresponding to the database, is generated, 120, with the database as the top node in the structure. Thus, the first tree structure including a first plurality of nodes with each node respectively corresponding to a data segment of the first database.), 
obtaining, by one or more processors (Col. 8 line 11-14), a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data (Col. 4 line 15-17, “it is often desirable to be able to determine whether there are any differences between the structures of a first database and a second database.”. Col. 5 line 25-31, “After the tree structure corresponding to the first database has been generated and CRC values have been calculated and associated with the nodes of the tree structure, this part of the process is repeated for the second database, 140, 150, 160. Thus, there are two tree structures: one corresponding to the first database; and the other corresponding to the second database”. Therefore, the system repeats the obtaining steps for second database same as first database in which a second tree structure including a second plurality of nodes with each node respectively corresponding to a data segment of the second database data.), 
Cole does not explicitly disclose with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node, with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node, and determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes.  
However, in the same filed of endeavor, Ben-Dyke discloses with each given node of the first plurality of nodes indicating an update frequency of the data segment of the first database corresponding to the given node, with each given node of the second plurality of nodes indicating an update frequency of data segment of the second database corresponding to the given node (Fig. 10e, Para. 59, “It is however possible to have such identical tuples and therefore a frequency or number of instance value may be used with the patterns at the root node”. Para. 121, FIG. 10e is a diagram illustrating the tree structure of a tuple in the data set of a table and showing the pattern and its frequency at each node, i.e. each given node of the first plurality of nodes indicating an update frequency, of the tuple. Para. 135, “The leaf nodes 121-124 are terminal nodes in the tree structure representation of the table and, as such, the patterns at the leaf nodes do not point to other values but instead contain the actual field values for the data set of the table. These leaf node patterns are identified by an address and consist of a field value and a frequency indicating how many times the field value occurs in the data set of the table.”. Para. 194, “The tree structure for the first data set 1550 and the second data set 1560 may contain different nodes and patterns as reflected by the other nodes for which data is not included in FIG. 15b.”.  Thus, each node of the tree structure indicates an update frequency of the data segment of the databases.); and 
determining, by one or more processors, a difference between the first data segments and the second data segments by at least comparing the update frequencies indicated by nodes of the first plurality of nodes with the update frequencies of the second plurality of nodes (Fig. 2-3, 10e-g, Para. 68, “A first sub-pattern, in this example the left sub-pattern in a binary tree representation, is compared 303 with existing patterns to determine if it is new. The comparison process for the subordinate pattern returns a frequency value indicating how many times the sub-pattern has already been identified in the table in one embodiment of the present invention. A frequency of 1, in one embodiment of the present invention, indicates that this is the first time that the sub-pattern has been encountered and, therefore, it is new. A frequency greater than 1 indicates that the sub-pattern is not new.”. Para. 90, “The binary trees may then be manipulated in a manner where the leaves and branches of the binary tree are reorganized in order to facilitate a comparison of the binary trees for the table. Patterns may be found as follows: in the field value shown at a leaf of the binary tree-a leaf pattern”. Fig. 10e-g shows update frequencies for each node of the tree. Thus, the system compares the update frequencies of two different nodes to identify the difference using the node patterns.).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cole such that the frequency value of Ben-Dyke can be used as the CRC value of Cole to identify the difference between nodes as suggested by Ben-Dyke (Para. 68). One of the ordinary skills in the art would have motivated to make this modification in order to reduce the number of search operations for patterns based on subordinate pattern pairs by comparing the determined frequency values such that duplicate entries can be deleted as suggested by Ben-Dyke (Para. 67; 78).

As to claims 22, 25, and 28, the claims are rejected for the same reasons as claims 1, 23, and 26 above. In addition, Cole discloses the first plurality of nodes includes a characteristic value in the form of a hash value; and the second plurality of nodes includes a characteristic value in the form of a hash value (Col. 3 line 57-64, “Because the CRCs will be the same for identical structures, the database structures can be compared by comparing their respective CRCs. The tree structures are therefore compared from top to bottom. If the cumulative CRC at a given node in the tree for a first database matches the cumulative CRC of the corresponding node in the tree of the second database, then it is known that the nodes, and all of the tree structures below the nodes, match.”. Col. 6 line 46-51, “Other embodiments may use checksums or hash values in place of the CRCs. For instance, an MD4 or MD5 hashing algorithm could be used to generate hash values based on the names and attributes of the objects. The hash value could be a summarized hash value, or an ordered list of hash values that exist below the associated node.”. Thus, the plurality of nodes includes a characteristic value in the form of a hash value since hash values can be used in place of CRCs value.).  
Cole does not explicitly disclose wherein: the update frequencies of the first plurality of nodes includes a characteristic value in the form of a hash value; and the update frequencies of the second plurality of nodes includes a characteristic value in the form of a hash value.
However, in the same field of endeavor, Ben-Dyke disclose wherein: the update frequencies of the first plurality of nodes includes a characteristic value; and the update frequencies of the second plurality of nodes includes a characteristic value (Para. 121, “FIG. 10e is a diagram illustrating the tree structure of a tuple in the data set of a table and showing the pattern and its frequency at each node of the tuple according to one embodiment of the present invention. The patterns shown are the patterns for the tuple at each node of the table”. Thus, the update frequencies of the plurality of nodes includes a characteristic value.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cole such that the frequency value of Ben-Dyke can be used as the CRC value of Cole to identify the difference between nodes as suggested by Ben-Dyke (Para. 121). Thus, as combined, rendering obvious “wherein: the update frequencies of the first plurality of nodes includes a characteristic value in the form of a hash value; and the update frequencies of the second plurality of nodes includes a characteristic value in the form of a hash value” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to reduce the number of search operations for patterns based on subordinate pattern pairs by comparing the determined frequency values such that duplicate entries can be deleted as suggested by Ben-Dyke (Para. 67; 78).

Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cole and Ben-Dyke as applied above, in view of Gagliardi et al. (previously applied) (US 2011/0258209 A1) hereinafter Gagliardi. 
As to claim 21, 24, and 27, the claims are rejected for the same reasons as claims 1, 23, and 26 above. In addition, Ben-Dyke discloses wherein: the update frequencies of the first plurality of nodes includes a characteristic value; and the update frequencies of the second plurality of nodes includes a characteristic value (Para. 121, “FIG. 10e is a diagram illustrating the tree structure of a tuple in the data set of a table and showing the pattern and its frequency at each node of the tuple according to one embodiment of the present invention. The patterns shown are the patterns for the tuple at each node of the table”. Thus, the update frequencies of the plurality of nodes includes a characteristic value.).  
Combination of Cole and Ben-Dyke do not explicitly disclose wherein: the update frequencies of the first plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds a predetermined threshold value; and the update frequencies of the second plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds the predetermined threshold value. 
However, in the same field of endeavor, Gagliardi discloses wherein: the update frequencies of the first plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds a predetermined threshold value; and the update frequencies of the second plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds the predetermined threshold value (Para. 34, “The tree may be structured such that parameters that are expected to occur with a greater frequency in the transactions are placed closer to the root. If the frequency with which the parameters occur in the transactions changes (or deviates from expected values), the tree may be re-organized.”. Para. 57, a monitoring node detects that the actual frequency of either patterns or transactions deviates from expected frequency by more than a pre-determined amount, i.e. the update frequency exceeds the predetermined threshold value. The actual frequency of patterns indicates a characteristic value. Thus, the update frequencies of the plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds a predetermined threshold value.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gagliardi into the combined method of Cole and Ben-Dyke such that the update frequency of Ben-Dyke is being used in the environment of Gagliardi to determine whether the actual frequency of the node exceed the predetermined value as disclosed by Gagliardi (Para. 57). Thus, as combined, rendering obvious “wherein: the update frequencies of the first plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds a predetermined threshold value; and the update frequencies of the second plurality of nodes includes a characteristic value indicative of whether the update frequency exceeds the predetermined threshold value” as claimed. One of the ordinary skills in the art would have motivated to make this modification in order to help to create a more efficient data structure that can be parsed more quickly as suggested by Gagliardi (Para. 34).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21-28 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see page 6, with respect to the rejections of claims 1-20 under 35 USC §102 and §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1 and 21-28 under 35 USC §103 above in view of the newly found reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167        

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167